DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 21-40 are presented for examination.
 
Double Patenting
2.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21, 26, 36-37 and 39 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 17 of U.S. Patent No. 10991131, hereinafter the ’31 patent.  Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the application’s claims 21, 26, 36-37 and 39, in comparison, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the ’31 patent’s claim set, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For example, claim 1 of the ’31 patent recites all the features found in claim 21 of the instant application including the wireless reception, at a head mounted display [HMD] (e.g., wearable electronic glasses) worn on a head of a user with a rifle, of video of a person (e.g., target) captured with a camera (e.g., electronic scope) mounted to the rifle; and enhancing (e.g., accentuating) the person by displaying, with a display of the HMD worn on the head of the user, a virtual image (e.g., AR image, see also claim 23 of the instant application) over the person in order to highlight the person in the video captured with the camera mounted to the rifle (e.g., displaying, on a display of the WEG worn on the head of the user, an augmented reality (AR) image over the video of the target to accentuate the target when a point of aim of the rifle is directed to the target). 
The only distinction between claim 21 of the instant application and claim 1 of the ’31 patent is that claim 1 of the ’31 patent is that while claim 21 of the instant application recites a HMD with a display worn on a head of a user and a camera mounted to a rifle, the ’31 patent’s claim performs the same by utilizing an wearable electronic glasses worn by the user and having an electronic scope mounted to the rifle.
However, such distinctions are merely a matter of design choice and an obvious-variant thereof when the teaching of the ’31 patent is presented to an artisan skilled in the art, since a camera mounted on to rifle is well-known in the art to function the same as an electronic scope attached to a rifle, and a wearable electronic glasses is functionally the same as a head-mounted display and would yield the same end result.. As such, claim 21 of the instant application is merely a broader version of claim 1 of the patent, hence an obvious variant thereof. Thus, it is unpatentable for obvious-type double patenting, as using one for another is the choice of the user and the two will perform the same function and yield the same end result of enabling a user to aim a rifle on a target without the user looking through an electronic scope or the camera mounted to the rifle.
The feature of claim 26 of the instant application is an obvious-variant of that of claim 5 the ’31 patent, and thus is rejected under the ground of obviousness-type double patenting.
The features in the combination of claims 36, 37 and 39 of the instant application are an obvious-variant of that of claim 17 the ’31 patent, and thus are rejected under the ground of obviousness-type double patenting.
For example, claim 17 of the ’31 patent recites all the features found in claims 36-37 of the instant application including a head mounted display (e.g., wearable electronic glasses) worn on a head of a user with a rifle, comprising: an interface (e.g., electronic) that wirelessly receives, from an electronic scope mounted to the rifle, video of the point of aim of the rifle directed to a target; and a display that simultaneously displays, on the video, crosshairs that show the point of aim of the rifle and a desired target impact location (DTIL) on the target that shows a desired location where to hit the target with a bullet fired from the rifle (e.g., receives real-time video of a target and displays an augmented reality (AR) image over the target … and a crosshair that shows where a bullet fired from the rifle will hit the target), wherein the display superimposes a virtual image on the target to enhance an infrared image of the target (e.g.,  display an augmented reality (AR) image over the target that makes the target more visible); and wherein movements of the DTIL coincide with real-time movements of the target such that the DTIL remains on the target as the target moves (e.g., wherein the AR image moves in real-time with movements of the rifle and the target such that the AR image remains on the target while the rifle and the target move).
The only distinction between the combination of claims 36-37 and 39 of the instant application and claim 17 of the ’31 patent is that claim 17 of the ’31 patent is that while claims 36-37 and 39 of the instant application recites a HMD with a display worn on a head of a user and an electronic scope mounted to a rifle, the ’31 patent’s claim performs the same by utilizing an wearable electronic glasses worn by the user and having an electronic device mounted to the rifle.
However, such distinctions are merely a matter of design choice and an obvious-variant thereof when the teaching of the ’31 patent is presented to an artisan skilled in the art, since an electronic scope mounted on to rifle is inherently the same as an electronic device attached to a rifle, as both is able to capture a video, as claimed. Also, a wearable electronic glasses is functionally the same as a head-mounted display and would yield the same end result. In addition, the interface (e.g., electronic) receiving video from an electronic scope mounted to the rifle, as claimed, is known in the art to operate as a device or electronic to enable communication with another device. As such, the combination of claims 36-37 and 39 of the instant application is merely a broader version of claim 17 of the patent, hence an obvious variant thereof. Thus, it is unpatentable for obvious-type double patenting, as using one for another is the choice of the user and the two will perform the same function and yield the same end result of enabling a user to aim a rifle on a target without the user looking through an electronic scope or the camera mounted to the rifle.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-27, 29-33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Temovskiy (US 2009/0040308) in view of Bar-Zeev et al. (US 2012/0127284).
Considering claims 21 and 29, Temovskiy discloses a method, comprising: wirelessly receiving, at a head mounted display (HMD) (Helmet) worn on a head of a user with a rifle, video of a person captured with a camera mounted to the rifle (¶ 42 “[0042] FIG. 7 depicts a display 670 provided by a helmet-mounted display system 624.  The helmet-mounted display system 624 is preferably a "see-through" (sometimes also called a "heads-up" display) system where the display 670 has images projected on it, while also allowing the soldier to view the real scene behind the display 670.” In ¶ 47, “[0047] The weapon-mounted camera 630 may comprise a simple compact video camera. However, a digital rifle scope, such as ELCAN's Digital Hunter RifleScope, is preferred, since such scopes typically hardening (protected) housing and mount and professional rifle-targeting calibrations and eliminate many of the inadequacies of more compact rifle-based cameras.  The weapon-mounted camera 630 does provide image data representing the aim point of the weapon); and enhancing the person by displaying, with a display of the HMD worn on the head of the user, a virtual image over the person in order to highlight the person in the video captured with the camera mounted to the rifle, wherein the virtual image is an augmented reality (AR) image that is superimposed over the person in order to highlight the person. (Figure 7 shows AR image 762 over target 680 and crosshair 675. At ¶ 42, “The display 670 comprises a background scene 678, a targeting crosshair 674 positioned on a target 680, and, in preferred embodiments, an image 672 from the weapon-mounted camera 630 with a precise aiming crosshair 675.” See ¶ 47, “[0047] The weapon-mounted camera 630 does provide image data representing the aim point of the weapon.  The weapon-mounted camera 630 also preferably provides an automatic or manual zoom capability (e.g., by pointing the rifle at the target and zooming the AR image of the target, the user is able to enhance and highlight the target of the video taking by the camera mounted to the rifle) to allow the weapon to be more accurately aimed.  The weapon-mounted camera 630 preferably provides streaming video, generated by the processing system, of the aim point of the weapon 601 that also can include crosshairs that indicate the aim point of the weapon 601.” Figure 6 clearly shows a rifle. ¶ 47 discusses a camera on a rifle being displayed on the HMD. ¶ 57 discusses the virtual image as AR object ).
Temovskiy differs from the present claim in that it does not explicitly state real-time video”. 
However, Bar-Zeev discusses real-time updating of AR displays (¶ 45). Real-time streaming is well known in the art and is suggested by Temoveskiy ( see ¶ 47). 
Accordingly, it would have been obvious to one of ordinary skill in the art to apply Bar-Zeev’s well known technique of real-time updates to Temoveskiy’s apparatus as it would have the clear benefit of providing the most up-to-date and accurate targeting of an object from a distance when using an electronic scope mounted to a rifle.
As per claims 22-23, Temovesky discloses the virtual image superimposed over the person is an AR image that has a shape of the target being displayed on the display of the HMD. See paragraphs 56-58.
As per claim 24, Temovskiy discloses simultaneously displaying, with the display of the HMD, crosshairs that show a point of aim of the rifle and a desired target impact location (DTIL) on the person that shows a desired location where to hit the person with a bullet fired from the rifle (See ¶ 42, “The display 670 comprises a background scene 678, a targeting crosshair 674 positioned on a target 680, and, in preferred embodiments, an image 672 from the weapon-mounted camera 630 with a precise aiming crosshair 675.” See ¶ 47, “The weapon-mounted camera 630 does provide image data representing the aim point of the weapon.  The weapon-mounted camera 630 also preferably provides an automatic or manual zoom capability to allow the weapon to be more accurately aimed.  The weapon-mounted camera 630 preferably provides streaming video, generated by the processing system, of the aim point of the weapon 601 that also can include crosshairs that indicate the aim point of the weapon 601.” Figure 6 clearly shows a rifle. ¶ 47 discusses a camera on a rifle being displayed on the HMD).
As per claim 25, Temovesky discloses displaying, on the display of the HMD, crosshairs that show a point of aim of the rifle (See ¶ 42); and automatically firing the rifle when the crosshairs displayed on the display of the HMD align with a desired target impact location (DTIL) that is a desired location where to hit the person with a bullet fired from the rifle (See ¶ 47, “The weapon-mounted camera 630 does provide image data representing the aim point of the weapon.  The weapon-mounted camera 630 also preferably provides an automatic or manual zoom capability to allow the weapon to be more accurately aimed.  The weapon-mounted camera 630 preferably provides streaming video, generated by the processing system, of the aim point of the weapon 601 that also can include crosshairs that indicate the aim point of the weapon 601.” ¶ 57 discusses that the weapon-mounted video display 760 is aligned with the projectile line 751 so that the cross-hair of the scope appears at the location where the line of fire intersects the target. ¶ 3 and 7 clearly teaches that the aim of displaying the crosshairs over the target is to enable the shooter to quickly detect and fire onto the target without requiring the weapon to be brought to eye level for aiming. 
Re claim 26, Bar-Zeev, as modified by Temovesky, teaches the virtual image over the person highlights, with at least one of color or light, a perimeter of the person to enhance a view of the person seen with the display of the HMD. See paragraphs 4 and 62-65.
As per claim 27, Temovesky discloses moving, on the display of the HMD, the virtual image so that the virtual image remains over the person being displayed on the display as the person moves (¶ 42 discusses the AR is the weapon-mounted camera image 672, which means as the viewed target moves, the AR image moves and as the rifle moves, so does the camera angle and thus the camera image. By pointing the rifle at the target, the zoomed in AR image remains on the image. Additionally, ¶ 42 states the image 672 can be located anywhere on the display 670, which clearly includes “on the target 680” as exampled in figure 14).
In regards to claims 36-37 and 39, Temovskiy discloses a head mounted display (Helmet) worn on a head of a user (element 620 which includes display; See ¶ 42 “[0042] FIG. 7 depicts a display 670 provided by a helmet-mounted display system 624.  The helmet-mounted display system 624 is preferably a "see-through" (sometimes also called a "heads-up" display) system where the display 670 has images projected on it, while also allowing the soldier to view the real scene behind the display 670.”), comprising: an interface that wirelessly receives, from an electronic scope mounted to the rifle, video of the point of aim of the rifle directed to a target; and a display that simultaneously displays, on the video, crosshairs that show the point of aim of the rifle, wherein the display superimposes a virtual image on the target to enhance an infrared image of the target (Figure 7 shows AR image 762 over target 680 and crosshair 675), and a desired target impact location (DTIL) on the target that shows a desired location where to hit the target with a bullet fired from the rifle (See ¶ 42, “The display 670 comprises a background scene 678, a targeting crosshair 674 positioned on a target 680, and, in preferred embodiments, an image 672 from the weapon-mounted camera 630 with a precise aiming crosshair 675.” See ¶ 47, “[0047] The weapon-mounted camera 630 may comprise a simple compact video camera.  However, a digital rifle scope, such as ELCAN's Digital Hunter RifleScope, is preferred, since such scopes typically hardening (protected) housing and mount and professional rifle-targeting calibrations and eliminate many of the inadequacies of more compact rifle-based cameras.  The weapon-mounted camera 630 does provide image data representing the aim point of the weapon.  The weapon-mounted camera 630 also preferably provides an automatic or manual zoom capability to allow the weapon to be more accurately aimed.  The weapon-mounted camera 630 preferably provides streaming video, generated by the processing system, of the aim point of the weapon 601 that also can include crosshairs that indicate the aim point of the weapon 601.” Figure 6 clearly shows a rifle. ¶ 47 discusses a camera on a rifle being displayed on the HMD. ¶ 55 discusses real time.); wherein movements of the DTIL coincide with real-time movements of the target such that the DTIL remains on the target as the target moves (¶ 42 discusses the AR is the weapon-mounted camera image 672, which means as the viewed target moves, the AR image moves and as the rifle moves, so does the camera angle and thus the camera image. By pointing the rifle at the target, the zoomed in AR image remains on the image. Additionally, ¶ 42 states the image 672 can be located anywhere on the display 670, which clearly includes “on the target 680” as exampled in figure 14).
Temovskiy does not explicitly state real-time video”. Bar-Zeev discusses real-time updating of AR displays (¶ 45). Real-time streaming is well known in the art and is suggested by Temoveskiy (¶ 47). It would have been obvious to one of ordinary skill in the art to apply Bar-Zeev’s well known technique of real-time updates to Temoveskiy’s apparatus as it would have the clear benefit of providing the most up-to-date targeting.
Claim 38 is rejected under the same rationale as claim 26.
Claims 30, 32 and 33 recite features that correspond in scope with the limitations found in claims 36-37 and 39. As, the limitations of claims 30, 32, and 33 were found obvious over the combined teachings of Temovesky and Bar-Zeev, it is readily apparent that the applied prior art perform the underlying elements. As such, the limitations of claims 30, 32 and 33 are, therefore, subject to rejections under the same rationale discussed above with respect to claims 36-37 and 39.
As per claim 31, Temovesky discloses the AR image has a size and a shape of the image of the person being displayed. See paragraphs 56-58.
Re claim 35, Bar-Zeev, as modified by Temovesky, teaches the AR image highlights an infrared image of the person with color to enhance the person being displayed. See paragraphs 4 and 62-65.
6.	Claims 28, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Temovskiy (US 2009/0040308) in view of Bar-Zeev et al. (US 2012/0127284) and further in view of Lyren (US 20160069643).
	As per claim 28, Temovskiy and Bar-Zeev fail to teach one or more sensors that sense an orientation of the rifle and deactivating a weapon targeting system (WTS) shown on the display in response to sensing that the orientation of the rifle is pointed to ground, which is disclosed by Lyren (see paragraphs 68-69).
Accordingly, It would have been obvious to one of ordinary skill in the art to apply Lyren’s well known technique of applying a sensor to sense a physical orientation of the rifle and automatically deactivate a weapon targeting system (WTS) when the rifle is pointed to ground; in order to prevent the user from accidental injuries from the weapon.
	Claim 34 contains features that correspond in scope with the limitations recited in claim 28, and is, therefore, subject to rejections under the same rationale as claim 28. In addition, Lyren teaches a memory (506, fig. 6) that stores code of a weapon targeting system that is being executed by a processor (500/501). See par. 105.
	As per claim 40, Temovskiy and Bar-Zeev fail to teach accentuating the target being displayed by superimposing virtual lines around a perimeter of the target, which is disclosed by Lyren (see paragraphs 68-69).
Accordingly, It would have been obvious to one of ordinary skill in the art to apply Lyren’s well known technique of superimposing virtual lines around a perimeter of the target; in order to make the target more visible to the user so as to reduce the probability of hitting the wrong target.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Steward (US 20130169820) discloses processes for the capturing of the images of a target and/or shooter, at the time around the discharge or a gun or shooting device and the display of images prior to discharge, around point of discharge, and post discharge in a manner that allows the shooter to analyze the images and data; so as to aid the shooter by letting them see images and sight pictures of successful and unsuccessful shots and how much lead, if any, they had given the targets at the point in time they decided to shoot.	

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
05/20/2022